Citation Nr: 1119258	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability with osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to July 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for service connection for a lumbar spine disability with osteoporosis.  

The Board subsequently remanded the case in August 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain private treatment records, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ attempted to conduct the required development, and following a February 2010 VA examination, the Veteran was provided a supplemental statement of the case (SSOC) in November 2010, in which the AOJ again denied the Veteran's service connection claim.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must again remand the Veteran's claim for further development.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

First, the Board finds that, although specifically instructed to do so in the August 2009 remand, the agency of original jurisdiction (AOJ) did not give any consideration to whether the combat presumption established in 38 U.S.C.A. § 1154(b) applies to the Veteran's claim.  It is clear that the Veteran is a Vietnam combat Veteran.  His DD-214 shows that he was a fighter pilot in the U.S. Air Force and that he received multiple decorations and awards indicative of combat, including a Purple Heart.  The Veteran has contended, and the service treatment records show, that he was involved in a combat-related incident in July 1967 in which he was required to eject from his aircraft.  Although there are treatment records related to injuries received in that incident, no complaints are seen related to the Veteran's low back.  However, the Veteran has stated that he has had low back pain since that incident and that, at the time, it was masked by the pain he had from a rib contusion, but as that resolved, his low back pain became apparent.  However, he has also admitted that he did not seek any treatment for his low back pain, nor did he report it to the flight sergeant, as he was afraid of being grounded or of other negative action being taken.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability and that the Veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  Thus, on remand, the AOJ must explicitly consider the Veteran's statements as to having a combat-related injury to his low back in service in light of the combat presumption.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

The Veteran contends that he has a lumbar spine disability as a result of his time on active duty.  Specifically, the Veteran claims that he injured his back when ejecting from a plane that had been shot down while on a combat mission in Vietnam in July 1967.  The Veteran also claims that he re-injured his back in 1982 during a training exercise.  These injuries, the Veteran claims, has led to his current problems with his back.  

Regarding diagnosis of the Veteran's disability, relevant medical evidence of record consists of his service treatment records and treatment records from private treatment providers.  Review of the Veteran's service treatment records reflects that he was treated in July 1967 for burns and a contusion to his ribs from an incident in which he was forced to eject from a burning plane that had been shot down during a combat mission in Vietnam.  No back problems were noted at the time of the incident, and later reports of medical examination found the Veteran's spine and musculoskeletal system to be normal.  He did not complain of any problems with his back during service and was not found to have any back disorders at the time of his separation from service in 1988.  

Post-service records document that the Veteran has been diagnosed with a low back disability and has been receiving private treatment since at least 1998.  Records of this treatment reflect that the Veteran has been treated for complaints of pain in his lower back that began with the 1967 in-service ejection incident.  Private records show that the Veteran carries diagnoses, including by radiological and magnetic resonance imaging (MRI) study, of degenerative disc disease at L5-S1 with spondylolisthesis.  He continues to receive ongoing treatment for his back disorder.  He was also diagnosed with osteoporosis by a private physician in May 2003.

The Veteran has further submitted statements from a private treatment provider addressing the possibility of an etiological link between his in-service injury and his current lumbar spine disability.  In a February 2005 statement, the Veteran's private physician noted that he had diagnosed the Veteran with degenerative spondylolisthesis and opined that his in-service injuries, including the 1967 ejection incident, "could have contributed to the initial cause of [the Veteran's] back condition."  

The Veteran has also stated on multiple occasions that he began to experience pain in his back following the 1967 incident but did not report the pain or seek treatment for it due to his fear of being "grounded," or not being allowed to fly further missions.  He has also stated that he did not report his back pain at the time of his separation from service because he hoped to pursue a post-service career as a commercial pilot and did not wish to jeopardize that opportunity with a report of back problems.  Similarly, the Veteran has submitted two "buddy statements" from fellow soldiers who knew him in service; both of these soldiers testified in written statements that they were aware of the 1967 ejection incident and knew the Veteran to complain during service of pain in his back, which he attributed to the 1967 event.

Pursuant to the Board's August 2009 remand, a VA examination concerning the Veteran's claim for service connection for a lumbar spine disability was conducted in February 2010.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history as well as his complaints.  She noted that the Veteran claimed to have been injured during service when he ejected from a plane that had been shot down in July 1967 and acknowledged his statements that his back pain began following that incident and has continued to the present.  The examiner further acknowledged the Veteran's statements that he did not report any back pain at the time due to fear of losing his commission or being grounded.  The examiner conducted radiological testing and diagnosed the Veteran with lumbar degenerative disc disease at L5-S1 with spondylosis and spondylolisthesis.  However, she relied heavily on the lack of in-service complaints of back pain in finding that it is less likely than not that the Veteran's current back disability is related to service.  In addition, the examiner failed to address whether the Veteran currently suffers from osteoporosis and, if so, whether any such disorder is related to his time on active duty.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In that connection, the Veteran has alleged that he injured his back while in service, when he ejected from a plane that was shot down on a combat mission, and that he has had pain in his back that has continued to the present.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered pain or injury during service that has continued to the present.  See Savage, 10 Vet. App. at 495.  Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Although it appears that the February 2010 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not provide a thorough discussion of the Veteran's claim that he injured his back in the July 1967 incident in which he was forced to eject from a plane that had been shot down during combat.  With respect to treatment and diagnoses while in service, the VA examiner failed to comprehensively address in her examination report whether the Veteran's in-service back injury from the 1967 ejection incident could be related to his current diagnosed lumbar spine disorder, given what she identified as the lack of documentation of the in-service injury in the Veteran's claims file.  It is also unclear whether the examiner considered the relevant evidence of record, including a statement from the Veteran's private orthopedist dated in February 2005, in which he states that, upon review of the Veteran's military history, it is evident that he was involved in several occurrences that could have contributed to the initial cause of his back condition.  Furthermore, the examiner failed to address the Veteran's lay statements of having injured his back in service and a continuity of symptomatology since service.  For a medical opinion to be adequate, it must be based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a lumbar spine disability with osteoporosis.  38 U.S.C.A. § 5103A (West 2010).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the physician who examined the Veteran in February 2010.  In opining as to whether the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with spondylolisthesis could have developed during service or otherwise be related to the Veteran's time on active duty, the examiner must pay particular attention to his claimed in-service combat injury, as well as the February 2005 letter from his private treating physician stating that the in-service injury could have been the genesis of the Veteran's current back problems.  The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's diagnosed lumbar spine disability and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of the July 1967 ejection incident and the Veteran's contentions as to the continuity of his symptoms.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include particular consideration and discussion of the February 2005 private physician's letter.  38 U.S.C.A.  5103A.  Further, the examiner must determine whether the Veteran suffers from osteoporosis and, if so, address in particular the question of whether it is at least as likely as not that any osteoporosis is related to his service.

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the February 2010 VA examiner is unavailable or if such examination is needed to answer the questions posed. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the examiner who conducted the February 2010 VA spine examination for the issuance of an addendum pursuant to the instructions below.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner's addendum report must reflect consideration of the Veteran's documented medical history, his assertions of an in-service injury (specifically the July 1967 in-service combat incident in which the Veteran ejected from a burning aircraft) and his report of a continuity of symptoms since service.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with spondylolisthesis (as diagnosed by her as a result of the February 2010 VA examination) is attributable to his period of active duty, to include in particular the in-service ejection incident in 1967.  A detailed explanation for all conclusions reached by the examiner must be provided, and any negative opinion in particular must be clearly explained in light of the private opinion submitted by the Veteran's physician in February 2005 and the Veteran's report of a continuity of symptoms since service.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.

The examiner should also opine as to whether the Veteran currently has osteoporosis; and, if so, whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any injury or disease incurred during the Veteran's active service.  

If the examiner who conducted the February 2010 VA examination is not available, then the Veteran's claims file should be referred to another physician with the requisite knowledge and experience to provide the requested opinions.  The Veteran should only be scheduled for an examination if it is deemed necessary by the person providing the requested opinions.  

All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

2.  The AOJ must ensure that the medical report sought above complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the reviewer/examiner for necessary corrective action, as appropriate.

3.  Thereafter, the Veteran's claim must be re-adjudicated.  In re-adjudicating the Veteran's claim, the AOJ must specifically consider his allegation of a combat-related injury in light of the presumption set forth 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


